DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including: an injector body having a circumferential wall, and a plurality of orifices extending through the circumferential wall of the injector body, each being located at a different circumferential position of the circumferential wall and being configured to insert the reductant into an exhaust gas flow path defined by the exhaust tube; and a reductant distributor disposed remotely from the multipoint injector, the reductant distributor comprising: a reductant distributor housing, a plurality of outlets defined on a first sidewall of the reductant distributor housing, each of the plurality of outlets fluidly coupled to a corresponding orifice of the plurality of orifices of the multipoint injector via corresponding reductant delivery lines, an inlet provided in a second sidewall of the reductant distributor housing and configured to receive the reductant, and a plurality of valves disposed in the reductant distributor housing, each of the plurality of valves operatively coupled to a corresponding outlet of the plurality of outlets and configured to be selectively activated to communicate reductant to a predetermined set of orifices of the plurality of orifices.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 26, 2022